DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed 06/30/2021.
Claims 1-11 were cancelled. Claims 12-16 are newly added and are pending.

Response to Arguments
Applicant has cancelled all previous claims and added new claims 12-16. The new claims require the ground of rejection presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US Patent Application Publication 2019/0098608; hereinafter Yi).
Regarding claim 12 Yi discloses a terminal comprising:
a receiver (fig. 11) that receives downlink control information including resource assignment information (paragraph 0077; DCI includes allocation information), rate matching information (paragraphs 0134; data puncturing or rate-matching is indicated via retransmission DCI; paragraph 0153, puncturing information provided via DCI), and information indicating initial transmission or retransmission (paragraphs 0086, 0134; transmission or retransmission DCI); and
a processor (fig. 11) that determines that a resource indicated by the rate matching information is not available for data reception (paragraph 0054; wherein the known definition in the art for rate-matching is that the resource is not used or available for mapping or allocation).
Regarding claim 13 Yi discloses the terminal as claimed in claim 12, wherein the rate matching information indicates resources not available for data reception in units of symbols (paragraphs 0138, 0152, data puncturing indication done for symbol or symbol groups).
Regarding claim 14 Yi discloses the terminal as claimed in claim 12, wherein the rate matching information indicates resources not available for data reception in units of symbol groups (paragraphs 0138, 0152, data puncturing indication done for symbol or symbol groups).
Regarding claim 15 Yi discloses a system comprising:
a terminal (fig. 11) comprising:
(paragraph 0077; DCI includes allocation information), rate matching information (paragraphs 0134; data puncturing or rate-matching is indicated via retransmission DCI; paragraph 0153, puncturing information provided via DCI), and information indicating initial transmission or retransmission (paragraphs 0086, 0134; transmission or retransmission DCI); and
a processor that determines that a resource indicated by the rate matching information is not available for data reception (paragraph 0054; wherein the known definition in the art for rate-matching is that the resource is not used or available for mapping or allocation), and
a base station (fig. 11) comprising:
a transmitter that transmits the downlink control information (paragraph 0077, DCI sent from base station to UE).
Regarding claim 16 Yi discloses a reception method performed by a terminal comprising:
receiving downlink control information including resource assignment information (paragraph 0077; DCI includes allocation information), rate matching information (paragraphs 0134; data puncturing or rate-matching is indicated via retransmission DCI; paragraph 0153, puncturing information provided via DCI), and information indicating initial transmission or retransmission (paragraphs 0086, 0134; transmission or retransmission DCI); and
(paragraph 0054; wherein the known definition in the art for rate-matching is that the resource is not used or available for mapping or allocation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2020/0229152 – that discloses receiving, from a base station, information indicating a first physical resource supporting a first subcarrier spacing within a time interval and a second physical resource supporting a second subcarrier spacing within the time interval; receiving at least one of first scheduling information for 
USPGPUB 2020/0008216 – which teaches resources are allocated for URLLC data transmission in a manner that minimally impacts eMBB data transmissions. In an example code block groups are configured for efficient multi-bit A/N feedback. Multi-bit A/N methods are disclosed with and without explicit resource allocation. Various preemption mechanisms are also described herein including, for example, puncturing, dropping the tail end of a transport block, and increasing rate matching. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466